Citation Nr: 0432141	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  02-00 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a gastrointestinal 
disorder.

4.  Entitlement to service connection for a toenail disorder, 
claimed as an in-grown toenail.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to March 
1991.

These matters come to the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

The veteran's appeal was previously before the Board in 
November 2002, at which time the Board remanded the appeal to 
the RO to provide the veteran a hearing before the Board.  
That hearing was conducted in August 2003.  A transcript of 
the recorded hearing could not be made, however, due to a 
defective recording, and she was given the opportunity to 
appear at another hearing before the Board.  She has declined 
that opportunity, so a transcript of the veteran's hearing 
testimony is not of record.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran has claimed entitlement to service connection for 
tinea pedis, and a disorder she described as an in-grown 
toenail.  Her service medical records show that she was 
treated for tinea pedis in September 1979, May 1983, and 
January 1985.  There is no further evidence of her having 
tinea pedis until July 1997.  Her medical records do not 
reflect any clinical findings regarding an in-grown toenail, 
but since May 2000 she has been treated for onychomycosis of 
the toenails.  It is not clear from the available evidence 
whether the tinea pedis and/or onychomycosis that was shown 
following her separation from service is etiologically 
related to the disorder treated during service.

The veteran also asserts that hypertension had its onset 
during service.  Her service medical records indicate that 
multiple blood pressure readings were normal until June 1990.  
At that time a single reading was 144/100, and she underwent 
serial testing to determine whether she had chronically high 
blood pressure.  The serial testing over a three-day period 
showed her blood pressure to be within normal limits, and did 
not result in a diagnosis of hypertension.  She again had 
elevated blood pressure of 121/100 in December 1990, but 
serial testing was apparently not conducted at that time.

Following her separation from service, her blood pressure was 
again elevated in July 1991 in a single reading of 134/100.  
Serial testing at that time again showed readings within 
normal limits.  She again had elevated readings in July 1993 
of 126/97 and in October 1996 of 143/93, but was otherwise 
normal on multiple readings until March 1997.  A diagnosis of 
essential hypertension was established in March 1997 on the 
basis of serial testing showing repeated elevated blood 
pressure.  Given the multiple normal readings from December 
1990 to March 1997, it is not clear whether the elevated 
blood pressure readings in June and December 1990 represented 
the onset of chronic hypertension.

In addition, the veteran claims that her currently diagnosed 
gastrointestinal disorders had their onset during service.  
Her service medical records disclose that she was treated on 
15 different occasions from January 1980 to December 1990 for 
symptoms generally diagnosed as gastroenteritis.  Following 
her separation from service she was treated for 
gastrointestinal complaints in October 1991 and July 1993.  
The available treatment records beginning in March 1997 show 
that she had been prescribed Pepcid, but the nature of her 
gastrointestinal disorder and its onset are not clear from 
the available evidence.  Her private physician reported that 
she is currently being treated for gastroesophageal reflux 
disease and irritable bowel syndrome.  It is not clear from 
the evidence of record whether the gastroesophageal reflux 
disease and irritable bowel syndrome are etiologically 
related to the symptoms treated during service.

Subsequent to the certification of her appeal to the Board, 
the veteran reported that she has been awarded disability 
benefits from the Social Security Administration based on the 
disabilities for which she has claimed VA compensation 
benefits.  A copy of the SSA decision, as well as the medical 
evidence relied upon in reaching that decision, may be 
relevant to the issues on appeal, and should be considered by 
the Board in determining the merits of the appeal.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

Accordingly, the veteran's appeal is remanded for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any of the 
claimed disorders since her separation 
from service.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  If the above-requested development is 
not sufficient to establish a nexus 
between the signs and symptoms documented 
during service and the currently 
diagnosed disabilities, the RO should 
forward the veteran's claims file to a VA 
physician for review and comment.  The 
physician should review the evidence in 
the claims file and, based on that 
evidence and sound medical principles, 
provide an opinion on the following:

?	Whether the currently diagnosed 
tinea pedis or onychomycosis is at 
least as likely as not (a 
probability of 50 percent or 
greater) etiologically related to 
the tinea pedis treated during 
service.
?	Whether the currently diagnosed 
hypertension is at least as likely 
as not (a probability of 50 percent 
or greater) etiologically related to 
the elevated blood pressure readings 
during service.  In other words, 
whether the elevated blood pressure 
readings in service represented the 
onset of chronic hypertension.
?	Whether the currently diagnosed 
gastroesophageal reflux disease or 
irritable bowel syndrome is at least 
as likely as not (a probability of 
50 percent or greater) etiologically 
related to the gastroenteritis 
treated throughout service.  In 
other words, whether the 
gastroenteritis documented during 
service represented the onset of a 
chronic gastrointestinal disability.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	George E. Guido, Jr.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


